PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/628,818
Filing Date: 6 Jan 2020
Appellant(s): EVANS et al.



__________________
Kevin M. Carroll
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 4-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (US 8,146,414; hereinafter “Evans”).
In regard to claims 1, 2, 4 and 6, Evans discloses a withdrawal system 200 for withdrawing particulate matter from a high-temperature unit of a high-temperature industrial process (FCC unit 201; see col. 7, line 24), said withdrawal system comprising:(a) a material storage silo (equivalent to vessel 602) that comprises a vent line containing a first vent valve (vent control valve 690); (b) a material transfer line (conduit 202) that connects the high-temperature unit to the material storage silo and is connected to a heat exchanger (conduit 202 is part of heat exchanger 214); (c) one or more temperature sensors (280, 282, 284 and 286) to measure temperature of the material transfer line at different positions thereof; and (d) a controller (120) that receives output measurements from the one or more temperature sensors to monitor and is capable of controlling flow of the particulate matter (via outlet valve 260), wherein the withdrawal system does not contain a receiving vessel located in the material transfer line between the high-temperature unit and the material storage silo (no additional vessel is present between unit 201 and vessel 602).  See Figures 2 and 6; col. 5, lines 30-35; and col. 10, lines 3-5 and 21-25. 
In regard to claim 5, Evans discloses wherein the material transfer line is a finned tube of conduit piping that contains external cooling fins (protrusions 210).  See col. 6, lines 19-21 which states that the “first conduit 202 includes one or more protrusions 210 to hold the first conduit in spaced apart 
In regard to claim 8, Evans discloses wherein the material storage silo (vessel 602) further comprises an inlet line to add plant air (plant air 216 via 104 or 652 in Figure 6 or from the air source connected to valve 692).  See Figure 6 and col. 6, lines 50-53.
In regard to claim 9, Evans discloses wherein the material storage silo (vessel 602) further comprises vacuum ejector (source of gas 216 connected to outlet line 694).  See Figure 6.
In regard to claims 10-12, Evans discloses wherein the vent line further comprises a filtering means (one or more filters 116) comprising a bag filter (woven metal mesh of any shape such as tubular) or a sintered metal filter (col. 12, lines 54-55).  See col. 12, line 49 through col. 13, line 27.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Evans.
In regard to claim 3, Evans discloses wherein the heat exchanger comprises:(a) a structure comprising a frame (the structure of conduit 202); (b) piping (coolant volume 206 of housing 204) that is supported by the frame and completes at least one circumference around the frame (“housing 204 wraps around the first conduit 202 like a helix”; see col. 6, lines 24-27), wherein the piping is supported to the frame on a series of moving supports (sliding seal 208), and the piping comprises a piping inlet end (cooling fluid inlet 238) and a piping outlet end (cooling fluid outlet 236), and the piping contains external cooling fins (fins 210 on the first conduit 202 “to hold the first conduit in spaced part relation relative to the housing”; see col. 6, lines 19-21 and 29-31); and (c) one or more fans (blower 224); wherein the structure is sealed except for where the piping is located.  See Figure 2 and col 6, lines 15-62.
Evans is silent in regard to the frame (conduit 202) being rectangular as Evans does not disclose the shape of the conduit.  The Courts have held that the change in form or shape, without any new or In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Therefore, it would have been within the ambit of one of ordinary skill in the art to have provided the conduit 202 of the system of Evans with a rectangular cross-sectional shape without creating any new or unexpected results.
In regard to claim 7, Evans discloses wherein the material storage silo further comprises a second vent valve (vent control valve 692).  See Figure 6 and col. 9, lines 57-60.  Evans does not disclose the relative sizes of the vent control valves 690 and 692.  However, it would have been within the ambit of one of ordinary skill in the art to have provided vent control valves of different sizes in the system of Evans without creating any new or unexpected results.

(2) Response to Argument
	Appellant argues that Evans does not disclose “one or more temperatures sensors to measure temperature of the material transfer line” which was designated as element 3.  The Examiner respectfully disagrees.  Evans discloses that temperature sensors 280 and 282 are connected to the upstream and downstream sides, respectively, of the material transfer line (conduit 202) and would necessarily measure the temperature of the material transfer line.  It clear from the annotated Figure 2 below that the cited temperature sensors do not measure the temperatures at the material inlet or outlet of the heat exchanger as argued by Appellant as the sensors 280,282 are upstream and downstream of the heat exchanger 214 (see arrows).

    PNG
    media_image2.png
    513
    823
    media_image2.png
    Greyscale

	Appellant argues that Evans does not disclose the limitation of “the withdrawal system does not contain a receiving vessel located in the material transfer line between the high-temperature unit and the material storage silo” which was designated as element 5.  The Examiner respectfully disagrees.  Using the broadest reasonable interpretation of the claims, the claims do not prevent the Examiner from viewing the vessel 602 as equivalent to the material storage silo as the vessel 602 carries out the function of storing catalyst and includes the additional claimed features of the material storage silo.  Additionally, the term “material storage silo” does not have a special meaning in the art of petroleum processing and should not be viewed to be limited to vessels which are not “expensive” or are not “suitable for high temperature operation” as argued by Appellant.  Appellant further states that the presence of the outlet valve 260 in Evans “makes it clear that its vessel 602 is not a material storage silo.”  The Examiner does not view that the plain meaning of the term “material storage silo” to be a vessel which does not have an outlet or a transfer line leading away from the vessel.   Therefore, the term has been broadly interpreted by the Examiner to include such structures as the vessel 602 as 

    PNG
    media_image3.png
    719
    546
    media_image3.png
    Greyscale

	Appellant argues that Evans does not disclose the use of its heat exchanger in combination with one or more temperature sensors to measure the temperature of the material transfer line.  The Examiner respectfully disagrees.  The temperature sensors 280 and 282 are clearly upstream and downstream of the heat exchanger as depicted in Figure 2.  Thus, the sensors are located at different positions along the length of the material transfer line of the conduit 202 which runs through the heat 
	Appellant argues that Evans does not disclose the limitation of claim 5 wherein the material transfer line is a finned tube of conduit piping that contains external cooling fins.  The Examiner respectfully disagrees.  Evans explicitly discloses that the “first conduit 202 includes one or more protrusions 210” in lines 19-20 of col. 6 and further teaches that the protrusions 210 may be in the shape of fins which extend into the coolant volume 206 to increase the heat transfer area in lines 29-35 of col. 6.  Thus, it is clear that the conduit 202 of Evans is a material transfer line which is a finned tube of conduit piping.
	Appellant argues that Evans does not teach a material storage silo that comprises an inlet line to add plant air as required by claim 8.  The Examiner respectfully disagrees.  The vessel 602 of Evans can received cooling fluid 216, such as plant air (see col. 6, lines 50-53 of Evans), from several various openings as depicted in Figure 6.
	Appellant argues that Evans does not disclose a vacuum ejector.  The Examiner respectfully disagrees.  The source of gas 216 connected to the outlet line 694 would be capable of generating a negative pressure within the vessel 602 by moving gas through the outlet line 694.  Thus, it is viewed that the structure disclosed by Evans is capable of being used as a vacuum ejector.
	Appellant argues that the vessel 602 with a filter 116 is not a material storage silo.  The Examiner respectfully disagrees.  As noted above, the claims do not exclude the vessel 602 of Evans from being viewed as equivalent to the claimed material storage silo.
	Appellant argues that Evans does not teach the “very specific structure” of the heat exchanger as recited in claim 3 as Evans does not teach a structure comprising rectangular frame.  The Examiner has fully considered the argument but has not found it to be persuasive.  The Examiner noted that Evans was silent in regard to the frame being rectangular and stated in the rejection that it would have been 
	Appellant argues that claim 3 requires piping that is supported by the frame and completes at least one circumference around the rectangular frame and wherein the piping contains external cooling fins.  The Examiner has fully considered the argument but has not found it to be persuasive.  The housing 204 of Evans is clearly analogous to piping as the housing 204 has one or more fluid inlets 238 and one or more fluid outlets 234.  As fluid is capable of being moved through the housing 204, it is clearly analogous to “piping.”  Additionally, the housing 204 “contains” external cooling fins using the broadest reasonable interpretation of the limitation as the external cooling fins (protrusions 210) of the conduit 202 are “contained,” or within, the housing 204. 
	Appellant argues that Evans does not teach one or more fans as an air blower is not the same as a fan.  The Examiner respectfully disagrees.  An air blower is clearly an equivalent structure to a fan as the function of a fan is to blow air.
	Appellant argues that Evans is not “sealed except for where the piping is located.”  The Examiner respectfully disagrees.  The conduit 202 is clearly sealed except for the location where the piping (housing 204) is located as coolant is allowed to enter the space of the housing.
	Appellant argues that the valve 692 is not a vent valve.  The Examiner respectfully disagrees.  Evans explicitly teaches that valve 692 is a vent control valve which can be opened to vent the vessel 602.  See col. 9, lines 57-60.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774             


Conferees:
/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774
                                                                                                                                                                                                        /CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.